Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 5 November 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                     
                        5 November 1781
                     
                  
                  Having made my dispositions for retiring into winter quarters and being on the point of departure from this place—I am much concerned my dear General that circumstances deprive me of the satisfaction of renewing in person the sincere expression of those sentiments which are inspired by Your Excellencys illustrious services in the common cause—and by my acquaintance with your character and virtues—these have produced too powerful a desire of cultivating your friendship for me not to entreat Your Excellency in the most earnest terms to preserve me a share in your memory— and to console me in some degree for this Separation by the hope of a correspondence with your Excellency—and the prospect of your returning to decide the War on these Coasts.
                  The Chevalier de Mollevrier is so good as to take charge of two horses, with their provision of forage—I flattered myself with the hope of sending Your Excellency two of a much more conspicuous figure—but I have been exceedingly disappointed—The Enemy in their ravages of this Country which was celebrated for its race of horses—did not spare that useful accessary in war, and it has been impossible to recover such as I should have wished to present to Your Excellency—Such as these are I entreat you my dear General to accept them—and my excuses for their not being equal to my wishes.
                  The british fleet as I expected declined giving Your Excelly an opportunity for combat—they have been seen standing southerly and will probably confine their attention to reinforcing & supplying their most interesting maritime posts—Your continued presence here has given a security to our movements which is an additional obligation to us.
                  I entreat your Excellency to accept my ardent vows for the speedy and perfect reestablishment of your health—and the sentiments of sincere friendship with which I shall ever remain Your Excellys.
                  
                     P.S. Five Flags with Ld Cornwallis & his Officer bound to N. York are raedy to proceed from York & will probably fall down to your Fleet this Day.
                  
                  
               